       Case 3:18-cr-05318-AJB Document 17 Filed 12/17/18 PageID.17 Page 1 of 3




 1   ADAM L. BRAVERMAN
     United States Attorney
 2
     MATTHEW BREHM
 3   Assistant U.S. Attorney
 4   California Bar No.: 239288
     Office of the U.S. Attorney
 5   880 Front Street, Room 6293
 6   San Diego, CA 92101
     Tel: (619) 546-8983
 7   Email: Matthew.Brehm@usdoj.gov
 8   Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10
                            UNITED STATES DISTRICT COURT
11
12                        SOUTHERN DISTRICT OF CALIFORNIA

13    UNITED STATES OF AMERICA,                            Case No.: 18CR5318-AJB
14                  Plaintiff,
15            v.                                           NOTICE OF APPEARANCE
16
      VICENTE ZADOC LOPEZ PALOMARES
17    also known as Chaco, et al.,
18
                    Defendants.
19
20
21
             TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:
22
           I, the undersigned attorney, enter my appearance as lead counsel in the above-
23
24   captioned case. I certify that I am admitted to practice in this court or authorized to

25   practice under CivLR 83.3.c.3-4.

26   ///

27
                                               1
28
       Case 3:18-cr-05318-AJB Document 17 Filed 12/17/18 PageID.18 Page 2 of 3




     The following government attorneys (who are admitted to practice in this court or
 1
     authorized to practice under CivLR 83.3.c.3-4) are also associated with this case,
 2
 3   should be listed as lead counsel for CM/ECF purposes, and should receive all

 4   Notices of Electronic Filings relating to activity in this case:

 5         Name

 6         NONE.

 7         Effective this date, the following attorneys are no longer associated with this
 8   case and should not receive any further Notices of Electronic Filings relating to
 9   activity in this case (if the generic “U.S. Attorney CR” is still listed as active in this
10   case in CM/ECF, please terminate this association):
11         Name
12         NONE.
13         Please call me if you have any questions about this notice.
14   DATED:       December 17, 2018                         Respectfully submitted,
15
                                                     /s/ Matthew Brehm
16                                                   MATTHEW BREHM
17                                                   Assistant United States Attorney
                                                     United States of America
18
19
20
21
22
23
24
25
26
27
                                                 2
28
       Case 3:18-cr-05318-AJB Document 17 Filed 12/17/18 PageID.19 Page 3 of 3




 1
 2                       UNITED STATES DISTRICT COURT
 3                    SOUTHERN DISTRICT OF CALIFORNIA
 4
     UNITED STATES OF AMERICA,                           Case No.: 18CR5318-AJB
 5
                  Plaintiff,
 6                                                       CERTIFICATE OF SERVICE
            v.
 7
     VICENTE ZADOC LOPEZ PALOMARES
 8   also known as Chaco, et al.,
 9                Defendants.
10
11
           I, the undersigned, declare under penalty of perjury that I have served the
12
     foregoing document on the above-captioned party(ies) by:
13
14         ■ electronically filing it with the U.S. District Court for the Southern
             District of California using its ECF System, which electronically notifies
15           the party(ies).
16
           □ causing the foregoing to be mailed by first class mail to the parties
17           identified with the District Court Clerk on the ECF System.
18         □ causing the foregoing to be mailed by first class mail to the following
19           non-ECF participant at the last known address, at which place there is
             delivery service of mail from the United States Postal Service:
20
21
           Executed on December 17, 2018.
22
                                          /s/ Matthew Brehm
23
                                          MATTHEW BREHM
24                                        Assistant United States Attorney
25
26
27
                                             3
28
